Title: To George Washington from Philip John Schuyler, 15 November 1781
From: Schuyler, Philip John
To: Washington, George


                  
                     DearSir
                     Albany Nov: 13th 1781
                  
                  Yesterday I was honored with Your Excellency’s favor of the 27t ult.  A few days ago I did myself the pleasure to congratulate you on the surrender of Lord Cornwallis.  I hope the States will not conceive the Contest at an end, an Idea, If It should unhappily prevail, which will Induce to still greater remissness than has hither to prevailed, to your great distress and to the Injury of the common cause.
                  A flag which Lord Stirling sent to the british on Lake Champlain, is returned, and Confirms the Intelligence I communicated, in my last, the Enemy are retired, and have left no troops at Tyonderoga, nor had they made any repairs whilst there.  I am Dear Sir with great truth Your Affectionate and Obedient Servant
                  
                     Ph: Schuyler
                     
                  
               